Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 3/16/21, Applicant amended claims 1, 17, and 33, canceled no claims, and added no new claims.  Claims 1-33 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for processing a semantic search query: define a specific ontology including a plurality of domain-specific concepts specific to a domain of a user; define a common ontology including a plurality of non-domain-specific concepts common to multiple users; associate at least one non-domain-specific concept of the plurality of non-domain- specific concepts with at least one domain-specific concept of the plurality of domain-specific concepts; and identify the set of connected elements which define a data source associated with the received structured search query based on a processed query element, the processed query element matching a data structure element determined during the identification process, and based on identifying, using the common ontology and the specific ontology, one or more connected elements having at least one of a domain-specific concept or a non-domain-specific concept that corresponds to the inferential query concept.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for processing a semantic search query.


Response to Applicant’s Remarks
	Regarding rejections of claims 1-6, 8, 12-14, 16-22, 24, 28-30, and 32 under 35 U.S.C. 102 by Lawson; claims 7-11, 15, 23-27, and 31 under 35 U.S.C. 103 by Lawson in view of Wester, and claim 33 under 35 U.S.C. 103 by Lawson in view of Dey, Applicant’s amendments overcome Lawson’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Syed (US 20170193417) teaches an asset management system using tags for the assets and capturing information from the assets such as sensor readings for actions performed on the assets, does not teach two ontologies, linking queries for commands for assets to said ontologies (paragraphs 0007, 0072-0077 figure 5).

Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        
3/18/21